

CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) made by and between Execuserve Corp.
(“the Company”), and W. Thomas Eley (“Consultant”) as of the 9th day of
February, 2010;
 
WHEREAS, the Company is a corporation duly organized and existing under the
provisions of the Code of Virginia of 1950, as amended, for the purpose of
engaging in the sale of human resource software and other related business; and
 
WHEREAS, Consultant has experience in the administration of the Company and in
the sales of services and implementation of software applications; and
 
WHEREAS Consultant is willing to perform consulting services for the Company
concerning administration of the Company, the sales of services and
implementation of software applications (“consulting”); and
 
WHEREAS Consultant is willing to perform personnel search services (“personnel
searches”) exclusively for the Company; and
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, the Company and Consultant agree as follows:
 
1. Consulting .  Consultant agrees to make himself available to Company for
consulting services for a minimum of one day each week during this agreement,
scheduled as mutually convenient between the parties hereto, with the
understanding that Consultant shall make his best effort to give priority to
consulting requests, and that the Company shall make its best effort to give
Consultant reasonable advanced notice of consultation scheduling requests.  The
parties agree that consultation shall be upon the request of the Company, and
that Consultant shall have no duty to perform services for the Company except
upon request.  The parties further agree that requests for consultation in
excess of one day each week shall be granted at the discretion of the
Consultant, and shall be separately compensated as discussed below.

 
 

--------------------------------------------------------------------------------

 

2.  Personnel Searches.  The parties hereto contemplate that Consultant will
perform personnel searches for clients seeking to fill employment vacancies,
including searches initiated by the Company as well as searches developed by
Consultant.  Revenue from such searches shall be shared as discussed below.
 
3.   Compensation.  The Company shall pay to Consultant compensation at the rate
of ONE THOUSAND FIVE HUNDRED DOLLARS ($1,500) per month as a retainer (the
“retainer”) payable on the first business day of each calendar month, pro-rated
appropriately for any period which shall include less than one day each
week.  Consultation up to one day each week shall be compensated by the
retainer.  In the event Consultant provides consulting services in excess of one
day each week pursuant to this agreement, Consultant shall be compensated at the
rate of SIXTY TWO DOLLARS AND FIFTY CENTS ($62.50) per hour for all time
exceeding one day each week.
 
In addition to consultation, Consultant will perform personnel searches as
described above.  The parties agree that revenue from such searches shall be
applied first to the Company’s out of pocket expenses, with the remaining net
revenue to be shared between the parties,fifty percent (50%) to the Company and
fifty percent (50%) to the Consultant.
 
4. Best Efforts. Consultant agrees that he shall devote reasonable time,
attention, knowledge and skill to the business interests of the Company whenever
performing services pursuant to this agreement, and agrees not to accept other
engagements which would prevent his devotion of at least one day each week to
services under this agreement.

 
 

--------------------------------------------------------------------------------

 

5.  Competitive Businesses. The parties agree that the Company’s business would
be harmed by Consultant’s performance of consulting or personnel searches for
the Company’s competitors.  During the period of the Agreement, Consultant shall
not enter into any other agreement to perform consulting or personnel searches
for any person or entity involved in the business of conducting personnel
searches in competition with the Company.
 
The parties hereto expressly contemplate that Consultant will engage in other
non competitive businesses, including, but not limited to, real estate sales.
 
6. Customers and Records. Consultant acknowledges that all customers and
prospects of the Company during the period of the Agreement are the Company’s
clients. Upon termination of the Agreement, Consultant shall not, without prior
written consent of the Company, solicit the Company’s clients. Consultant
acknowledges that all records of the Company belong solely to the Company, and
Consultant shall not remove or copy such records without the consent of the
Company.
 
7. Term of the Agreement. The term of this Agreement shall be for twenty-four
(24) months from the effective date hereof, and after such term shall
automatically renew for successive twelve month terms until the Agreement is
terminated as hereinafter provided.
 
8.  Termination of the Agreement.
8.1. This Agreement may be terminated by the Company upon provision to
Consultant of three (3) months written notice of termination.
8.2. The Company shall have the option to terminate this Agreement immediately
should any of the following occur:
(i)           the failure by Consultant to perform Consultant's duties under
this Agreement (other than any such failure resulting from Consultant's
Disability) and such failure continues uncured for more than 30 calendar days
after Consultant is given written notice of such failure by the Company,

 
 

--------------------------------------------------------------------------------

 

(ii)           Consultant is found guilty of, or pleas nolo contendre to, a
felony or other crime involving moral turpitude or any other act or omission
involving misappropriation, embezzlement, dishonesty or fraud with respect to
the Company or any of the Company’s customers, clients, suppliers or
distributors,
(iii)          Consultant engages in conduct causing the Company or any of the
Company’s products or services substantial public disgrace or disrepute
resulting in substantial economic harm to the Company,
(iv)          Consultant engages in any act or omission that would knowingly aid
or abet a competitor, supplier, customer, client or key retailer of the Company
to the material disadvantage or detriment of the Company or the Company’s
products or services, or
(v)           Consultant breaches in a material manner any of Consultant’s
obligations under this Agreement, and such breach continues uncured for more
than 30 calendar days after Consultant is given written notice of such breach by
the Company.


8.3. Consultant shall have the option to terminate this Agreement immediately
upon the Company’s violation of any covenant or term herein contained if such
failure continues uncured for more than 30 calendar days after Company is given
written notice of such failure by the Consultant.
 
8.4 Upon termination of this Agreement, except if terminated in accordance with
Section 8.2 (ii) and/or Section 8.2 (iv) hereof, Consultant shall have the right
to utilize the Company’s assessment software, in a manner similar to any typical
customer, as commercially available at that time, for the consultant’s personal
use only, at no cost for up to 150 assessments per year.
 
10. Complete Agreement. This Agreement contains the complete agreement of the
parties concerning the Consultant’s provision of consulting services during the
term of the Agreement.  This Agreement shall, as of the date hereof, supersede
all other agreements between the parties.  The Company and Consultant hereby
stipulate that neither of them has made any representations respecting the
subject matter of this Agreement except those representations expressly set
forth herein.

 
 

--------------------------------------------------------------------------------

 

11.  Notices.  All requests, demands, notices and other communications required
or otherwise given under this Agreement shall be deemed sufficiently given if
(a) delivered by hand, against written receipt therefor, (b) forwarded via a
nationally recognized overnight courier requiring delivery the next business day
and written acknowledgment of receipt or (c) mailed by postage prepaid,
registered or certified mail, return receipt requested, in any event, addressed
as follows:


If to the Company, to:
 
Execuserve Corp.
   
6688 Main Street
   
Glouchester, VA 23061
   
Attn: Jim Robinson, President
     
With a copy to:
 
Execuserve Corp.
   
c/o Compliance Systems Corporation
   
50 Glen Street, Suite 308
   
Glen Cove, NY 11542
   
Attn: Dean Garfinkel, Chairman
     
With a copy to:
 
Dennis C. O’Rourke, Esq.
   
Moritt Hock Hamroff & Horowitz LLP
   
400 Garden City Plaza
   
Garden City, New York 11530
     
If to Consultant, to:
 
W. Thomas Eley
   
P.O. Box 456
   
Mathews, VA 23109
     
With a copy to:
                     



or, in the case of any of the parties to this Agreement, at such other address
as such party shall have furnished in writing, in accordance with this section
21, to the other party to this Agreement.  Each such request, demand, notice or
other communication shall be deemed given (i) on the date of delivery by hand,
(ii) on the first business day following the date of delivery to an overnight
courier or (iii) three business days following mailing by registered or
certified mail.
 
12. Modification of Contract. No waiver or modification of this Agreement or of
any covenant, condition, or limitation contained in this Agreement shall be
valid unless it is in writing and duly executed by the parties. No evidence of
any waiver or modification shall be offered or received in evidence at any
proceeding, perpetration, or litigation between the parties arising out of or
affecting this Agreement, unless such waiver or modification is in writing duly
executed by both parties.

 
 

--------------------------------------------------------------------------------

 

13. Choice of Law, Severability. This Agreement and performance hereunder shall
be governed by the laws of the Commonwealth of Virginia. The invalidity or
unenforceability of any provision of the Agreement shall not affect the validity
or enforceability of any other provision.
 
14. Attorneys’ Fees. In the event of any suit or action filed relating to this
Agreement, the unsuccessful party shall pay to the successful party, in addition
to all other sums that either party may be called upon to pay, a reasonable sum
for the successful party’s attorneys’ fees.
 
IN WITNESS WHEREOF, the following signatures and seals.



 
The Company: Execuserve Corp.
     
By:
Jim Robison
(Seal)
 
JIM ROBINSON, President
     
Consultant
     
By:
W. Thomas Eley
(Seal)
 
W. THOMAS ELEY


 
 

--------------------------------------------------------------------------------

 